        Case 2:19-cv-11908-SSV-DMD Document 1 Filed 07/29/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

---------------------------------------------------   x
WAYNE GILMORE,                                        :
an individual,                                        :
                                                      :        CASE NO.:
                  Plaintiff,                          :
                                                      :
v.                                                    :
                                                      :
EST LOUISIANA TWO LLC,                                :
a Delaware Limited Liability Company,                 :
                                                      :
                  Defendant.                          :
---------------------------------------------------   x

                                                 COMPLAINT

         Plaintiff, WAYNE GILMORE, by and through his undersigned counsel, hereby files this

Complaint and sues EST LOUISIANA TWO LLC, a Delaware Limited Liability Company, for

declaratory and injunctive relief, attorneys’ fees, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq., and alleges:

                                     JURISDICTION AND PARTIES

         1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans With Disabilities Act, 42 U.S.C. § 12181 et seq. (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

         3.       Plaintiff, WAYNE GILMORE, (hereinafter referred to as “MR. GILMORE” or

“PLAINTIFF”), is a resident of St. John the Baptist Parish, Louisiana.

         4.       MR. GILMORE is a qualified individual with a disability under the ADA. MR.

GILMORE is paralyzed from the waist down. MR. GILMORE is a paraplegic and uses a



                                                          1
       Case 2:19-cv-11908-SSV-DMD Document 1 Filed 07/29/19 Page 2 of 5



wheelchair as his primary means of mobility.

       5.      Due to his disability, PLAINTIFF is substantially impaired in several major life

activities and requires a wheelchair for mobility.

       6.      Upon information and belief, Defendant EST LOUISIANA TWO LLC, is a

Delaware Limited Liability Company registered to do business in the State of Louisiana

(hereinafter referred to as “Defendant”), is the owner, lessee, lessor and/or operator of the real

properties and improvements which is the subject of this action, to wit: the “Property,” CVS

Pharmacy, generally located at 12589 Airline Highway, Destrehan, LA 70047. Defendant is

obligated to comply with the ADA.

       7.      All events giving rise to this lawsuit occurred in the Eastern District of Louisiana,

St. Charles Parish, Louisiana. DEFENDANT is responsible for complying with the obligations

of the ADA.

                       COUNT I - VIOLATION OF TITLE III OF THE
                         AMERICANS WITH DISABILITIES ACT

       8.      PLAINTIFF realleges and reavers the proceeding paragraphs as if they were

expressly restated herein.

       9.      The Property, a CVS Pharmacy store, is a public accommodation and is subject to

the ADA.

       10.     MR. GILMORE has visited the Property numerous times and plans to visit the

Property again in the near future.

       11.     During his visits, MR. GILMORE experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed in detail herein.

       12.     MR. GILMORE intends to and will visit the Property to utilize the goods and

services in the future, but fears that he will encounter the same barriers to access which are the

                                                  2
       Case 2:19-cv-11908-SSV-DMD Document 1 Filed 07/29/19 Page 3 of 5



subject of this action unless they are properly corrected. However, but for the barriers to access

discussed herein, Plaintiff would visit the Property more often.

       13.     DEFENDANT is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302

et seq. and is discriminating against PLAINTIFF due to, but not limited to, its failure to remedy,

inter alia, the following violations which were personally encountered by PLAINTIFF and

which hindered his access to the property:

               A.     Plaintiff encountered inaccessible disabled use parking spaces near the

                      front entry of the Property due to extremely steep slopes within the

                      parking spaces and their access aisles of over 10 percent whereas the ADA

                      requires that disabled use parking spaces have slopes not to exceed 2

                      percent.   This prevented Plaintiff from parking in the aforementioned

                      spaces.

               B.     Plaintiff encountered inaccessible routes from the disabled use parking to

                      the front entrance to the CVS located at the Property due to steep slopes

                      along the route of over 10 percent and lack of handrails. This makes it

                      nearly impossible to access the store independently.

       14.     Furthermore, DEFENDANT continues to discriminate against PLAINTIFF by

failing to make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to provide PLAINTIFF an equal opportunity to participate in, or

benefit from, the goods, services, facilities, privileges, advantages, and accommodations which

DEFENDANT offers to the general public; and by failing to take such efforts that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated,

or otherwise treated differently than other individuals because of the absence of auxiliary aids


                                                 3
       Case 2:19-cv-11908-SSV-DMD Document 1 Filed 07/29/19 Page 4 of 5



and services.

       15.      To date, all barriers to access and ADA violations still exist and have not been

remedied or altered in such a way as to effectuate compliance with the provisions of the ADA,

even though removal is readily achievable.

       16.      Removal of the discriminatory barriers to access located on the Property is readily

achievable, reasonably feasible, and easily accomplished, and would not place an undue burden

on DEFENDANT.

       17.      Removal of the barriers to access located on the Property would provide

PLAINTIFF an equal opportunity to participate in, or benefit from, the goods, services, and

accommodations which DEFENDANT offers to the general public.

       18.      Independent of his intent to return as a patron to the Property, PLAINTIFF

additionally intends to return as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       19.      PLAINTIFF has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. PLAINTIFF is entitled to have his reasonable attorneys’ fees,

costs, and expenses paid by DEFENDANT, pursuant to 42 U.S.C. § 12205.

       WHEREFORE, PLAINTIFF demands judgment against DEFENDANT, and requests the

following injunctive and declaratory relief:

       A.       That this Court Declare that the Property owned, leased, leased to and/or operated

                by DEFENDANT is in violation of the ADA;

       B.       That this Court enter an Order directing DEFENDANT to alter the facility to

                make it accessible to and useable by individuals with disabilities to the full extent

                required by Title III of the ADA;


                                                    4
      Case 2:19-cv-11908-SSV-DMD Document 1 Filed 07/29/19 Page 5 of 5



       C.     That this Court enter an Order directing DEFENDANT to evaluate and neutralize

              its policies, practices, and procedures towards persons with disabilities for a

              reasonable amount of time, allowing implementation and completion of corrective

              procedures;

       D.     That this Court award reasonable attorneys’ fees, costs (including expert fees),

              and other expenses of suit, to PLAINTIFF; and

       E.     That this Court awards such other and further relief as it deems necessary, just

              and proper.

Dated: July 29, 2019
                                           Respectfully submitted,

                                           KU & MUSSMAN, P.A.


                                       By: /s/ Georgianne Sims
                                          Georgianne Sims, Esq. (La. # 27879)
                                          18501 Pines Blvd, Suite 209-A
                                          Pembroke Pines, FL 33029
                                          Tel: (305) 891-1322
                                          Fax: (305) 891-4512
                                          Georgianne.sims@gmail.com
                                          Attorney for Plaintiff




                                              5
